Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1-20, the claim limitation “a microwave module…” , and  “a upper heater module”, “a lower heater module”, and “a convection module”, recited in claims 1-20, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “for delivery microwave energy…” or “having one or more heating element…”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “microwave” or “upper heater” or “lower heater” or “convection” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0048, lines 11-14, Detailed Description, cited: "the microwave module 160 includes a magnetron to provide the microwave energy…”], and [para.  0048, lines 17-19, Detailed Description, cited: “upper heater module 132 can include one or more halogen cooking lamps and/or one or more ceramic heaters…”], and [ para. 0049, lines 1-3, Detailed Description, cited: “Convection module 140 includes a sheath heater 142 and a convection fan 144…”] and [para. 0049, lines 4-6, Detailed Description, cited: “Lower heater module 134 includes at least one heating element …lower heater module 134 can be a ceramic heater or a halogen lamp…”]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al (US 2003/0024925) in view of Weber (US 8,124,920).  Regarding claims 1  and 11, Graves discloses speed cooking oven including a convection/bake mode comprising a casing (126) defining a cooking cavity (128); a microwave module (par. 0042) for delivering microwave energy into the cooking cavity (128); an upper heater module (par. 0042) having one or more heating elements (132); a lower heater module (par. 0042) having one or more heating elements (134); a convection module having one or more heating elements (140) and a convection fan (142) operable to move air across the one or more heating elements of the convection module and into the cooking cavity (128); a turntable (130) rotatably mounted in the cooking cavity (128); a motor (206) operatively coupled to the turntable to rotate the turntable within the cooking cavity (par. 0049); and a controller (118) communicatively coupled with the microwave module, the upper heater module, the lower heater module, the convection module, and the motor for selective control thereof, the controller configured to: receive an input indicating that the cooking appliance is to operate in a meal cook cycle (par. 0045); activate at least one of the microwave module, the upper heater module, the lower heater module, and the convection module of the cooking appliance during the meal cook cycle (par. 0046); and activate the motor to rotate the turntable through a complete revolution within the cooking cavity (par. 0047).  However, Graves does not disclose the turntable is rotated at a first speed during a first portion of the complete revolution and at a second speed different from the first speed during a second portion of the complete revolution.  Weber discloses a turntable (10-7, Figures 15-16) is rotated at a first speed (3RPM) during a first portion (72) of the complete revolution and at a second speed (4.5 RPM) different from the first speed during a second portion of the complete revolution (col. 8, lines 27-67).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Graves the turntable is rotated at a first speed during a first portion of the complete revolution and at a second speed different from the first speed during a second portion of the complete revolution as taught by Weber in order to control the location of the food during the cooking cycle.  Regarding claims 2 and 12, Weber discloses the turntable is rotated at the first speed (3 RPM) from a first position to a second position followed by rotating the turntable at the second speed (4.5 RPM) from the second position to a third position (col. 8, lines 42-48).  Regarding claims 3 and 13, Weber discloses the first position and the second position are spaced apart along a first arc of less than three hundred sixty degrees (720), and wherein the second position and the third position are spaced apart along a second arc of less than three hundred sixty degrees (from 720  to 2880, col. 8, lines 42-48).  Regarding claims 4 and 14, Weber discloses each of the first arc (720) and the second arc (2880 – 720= 2160) is less than or equal to two hundred seventy degrees.  Regarding claims 5 and 15, Weber does not disclose the second arc is less than the first arc.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the second arc is less than the first arc in order to suit user specific heating cycle applying to the food.  Regarding claims 6 and 16, Graves discloses the one or more heating elements of the upper heater module comprise one or more cooking lamps (138, par. 0042), wherein activating at least one heater module of the plurality of heater modules comprises activating the upper heater module (132), wherein the first portion of the complete revolution corresponds to a first predetermined location on the turntable (130) being proximate the one or more cooking lamps (138), and wherein the second portion of the complete revolution corresponds to a second predetermined location on the turntable (130) being proximate the one or more cooking lamps (138).  Regarding claims 7 and 17, Graves discloses an upper pan (216) mounted above the turntable, wherein activating the motor (206) to rotate the turntable within the cooking cavity (128) during the meal cook cycle comprises simultaneously rotating the turntable and the upper pan within the cooking cavity (128).  Regarding claims 8 and 18, Weber discloses the complete revolution is a first complete revolution of a plurality of complete revolutions during the meal cook cycle, and wherein the turntable (10-7) is rotated at the first speed (3RPM) during a first portion (720) of each complete revolution of the plurality of complete revolutions and at the second speed (4.5 RPM) different from the first speed during a second portion (from 720  to 2880, col. 8, lines 42-48) of each complete revolution of the plurality of revolutions.  Regarding claims 9 and 19, Weber discloses the turntable (10-7) is accelerated from the first speed (3 RPM) to the second speed (4.5 RPM) over a third portion of the complete revolution after the first portion of the complete revolution and before the second portion of the complete revolution, wherein the turntable is decelerated from the second speed (4.5 RPM) to the first speed (3RPM) over a fourth portion of the complete revolution after the second portion of the complete revolution, and is rotated at the first speed for the remainder of the complete revolution (col. 8, lines 42-48).  Regarding claims 10 and 20, Weber discloses the third speed is equal to the first speed, but does not disclose the third speed is different from the first speed and the second speed during a third portion of the complete revolution.  It would have been obvious to one ordinary skill in the art to have the third speed is different from the first speed and the second speed during a third portion of the complete revolution in order to suit the user specific cooking cycle for the specific cooking food.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 17, 2022